Election/Restrictions
Applicant elected, without traverse, Invention 1, Group 1 (Species A), Group 2 (Species A) and Group 3 (Species A) in the reply filed on 8/5/2020.
Claim 1 and its dependents, have been amended such that they are drawn to an invention which is independent and distinct from the elected Group 2 of Species A. Specifically, all of the claims require “a material composition of said first bonding layer is gradually changed so that a material composition of said first substrate is more similar to said material composition of a part of said first bonding layer near said surface of said first substrate than to said material composition of the other part of said first bonding layer,” as recited in claims 1, which is only disclosed as being a changing Carbon concentration (see [0045] and [0076] of applicant’s originally filed specification). Changing carbon concentration is found in Species B, C, and D of Group 2, but Species A requires a uniform carbon concentration (see page 4 of the restriction requirement dated 6/17/2020). Thus, all currently presented claims are subject to being withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS or SIXTY (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/11/2022